NEWS Exhibit 99 For Release: July 29, 2011 Investor Contact: Tim Thorp 218-723-3953 tthorp@allete.com ALLETE reports second quarter 2011 financial results; reaffirms earnings guidance ALLETE, Inc. (NYSE: ALE) today reported second quarter 2011 earnings of 48 cents per share and net income of $17 million, compared to earnings of 57 cents per share and net income of $19.4 million in last year’s second quarter. Revenue for the quarter increased four percent to $219.9 million from $211.2 million a year ago. Income from ALLETE’s Regulated Operations segment was similar to last year’s second quarter at $18.3 million, and reflected a $2.9 million, or eight cents per share, income tax benefit. This non-recurring benefit resulted from the Minnesota Public Utilities Commission’s approval of our request to defer the retail portion of last year’s tax charge for the Patient Protection and Affordable Care Act (PPACA). Regulated Operations income for the quarter also included a $2.6 million benefit from the implementation of final electric rates and cost recovery rider revenue, and a $1.5 million impact from higher retail and municipal electric sales. Operating and maintenance expenses for the segment increased by $7.9 million, compared to the same period a year ago. The second quarter of 2011 also recorded higher depreciation and interest expenses related to the company’s recent investments in environmental improvements, renewable energy production and transmission assets. “Results for the quarter were consistent with our expectations,” said ALLETE Chairman, President and CEO Alan R. Hodnik. “It is important to note that the year-to-date increase in operating and maintenance expenses was anticipated, and was primarily related to scheduled maintenance projects at Minnesota Power’s generating stations. For the full year, however, we expect operations and maintenance expenses to be comparable to those in 2010.” In the Investments and Other segment, ALLETE recorded a net loss of $1.3 million in the second quarter of 2011, compared to income of $1.2 million in the year-ago period. Last year’s quarterly income included a $1.1 million benefit from the successful resolution of a state income tax audit. Income from BNI Coal was about the same as in 2010. ALLETE Properties recorded no sales during the period, but reduced its operating expenses compared to last year. Quarterly results for this segment also included an increase in investment-related expenses for 2011. An increase in the average number of common shares outstanding, with proceeds used to fund the company’s capital investment program, had a dilutive impact of two cents per share for the quarter. “I’m pleased with our progress this year, both financially and operationally, and ALLETE is in great position to meet its 2011 earnings guidance of between $2.40 and $2.60 per share, excluding the tax benefit related to the PPACA,” Hodnik said. 1 “Since the beginning of the year, we’ve made significant strides in executing a strategy that will build value over the long term. We’ve signed a long-term power purchase agreement with Manitoba Hydro; announced plans to build the Bison 2 and 3 wind energy projects; signed new wholesale electric service contracts with 16 municipal customers through at least 2019; participated in negotiations resulting in a long-term electric service contract between Essar Steel Minnesota and one of our municipal customers, the City of Nashwauk; and launched a new business, ALLETE Clean Energy. It is an exciting time for ALLETE.” The company will host a conference call and webcast at 10:00 a.m. Eastern time today to discuss details of its performance for the year. Interested parties may listen live by calling (877) 303-5852, or by accessing the webcast at www.allete.com. A replay of the call will be available through August 2, 2011 by dialing (800) 642-1687, pass code 78840521. ALLETE’s corporate headquarters are in Duluth, Minn. In addition to its electric utilities, Minnesota Power and Superior Water, Light & Power Co. of Wisconsin, ALLETE owns BNI Coal in Center, N.D., ALLETE Clean Energy, also based in Duluth, and has an eight percent equity interest in the American Transmission Co. More information about the company is available at www.allete.com. The statements contained in this release and statements that ALLETE may make orally in connection with this release that are not historical facts, are forward-looking statements. Actual results may differ materially from those projected in the forward-looking statements. These forward-looking statements involve risks and uncertainties and investors are directed to the risks discussed in documents filed by ALLETE with the Securities and Exchange Commission. ALLETE’s press releases and other communications may include certain non-Generally Accepted Accounting Principles (GAAP) financial measures. A “non-GAAP financial measure” is defined as a numerical measure of a company’s financial performance, financial position or cash flows that excludes (or includes) amounts that are included in (or excluded from) the most directly comparable measure calculated and presented in accordance with GAAP in the company’s financial statements. Non-GAAP financial measures utilized by the Company include presentations of earnings (loss) per share. ALLETE’s management believes that these non-GAAP financial measures provide useful information to investors by removing the effect of variances in GAAP reported results of operations that are not indicative of changes in the fundamental earnings power of the Company’s operations. Management believes that the presentation of the non-GAAP financial measures is appropriate and enables investors and analysts to more accurately compare the company’s ongoing financial performance over the periods presented. 2 ALLETE, Inc. Consolidated Statement of Income Millions Except Per Share Amounts – Unaudited Quarter Ended Six Months Ended June 30, June 30, Operating Revenue Operating Expenses Fuel and Purchased Power Operating and Maintenance Depreciation Total Operating Expenses Operating Income Other Income (Expense) Interest Expense Equity Earnings in ATC Other Total Other Expense Income Before Non-Controlling Interest and Income Taxes Income Tax Expense Net Income Less: Non-Controlling Interest in Subsidiaries – Net Income Attributable to ALLETE Average Shares of Common Stock Basic Diluted Basic Earnings Per Share of Common Stock Diluted Earnings Per Share of Common Stock Dividends Per Share of Common Stock Consolidated Balance Sheet Millions – Unaudited Jun. 30, Dec. 31, Jun. 30, Dec. 31, Assets Liabilities and Shareholders' Equity Cash and Short-Term Investments Current Liabilities Other Current Assets Long-Term Debt Property, Plant and Equipment Other Liabilities Regulatory Assets Regulatory Liabilities Investment in ATC Deferred Income Taxes & Investment Tax Credits Investments Shareholders' Equity Other Total Assets Total Liabilities and Shareholders' Equity 3 ALLETE CONSOLIDATED STATEMENT OF CASH FLOWS Millions – Unaudited Six Months Ended June 30, Operating Activities Net Income Allowance for Funds Used During Construction Income from Equity Investments, Net of Dividends Gain on Sale of Assets Depreciation Expense Amortization of Debt Issuance Costs Deferred Income Tax Expense Share-Based Compensation Expense ESOP Compensation Expense Bad Debt Expense Changes in Operating Assets and Liabilities Accounts Receivable Inventories Prepayments and Other Accounts Payable Other Current Liabilities Changes in Regulatory and Other Non-Current Assets Changes in Defined Benefit Pension and Other Postretirement Benefit Plans Changes in Regulatory and Other Non-Current Liabilities Cash from Operating Activities Investing Activities Proceeds from Sale of Available-for-sale Securities Payments for Purchase of Available-for-sale Securities Investment in ATC Changes to Other Investments Additions to Property, Plant and Equipment Proceeds from Sale of Assets – Cash for Investing Activities Financing Activities Proceeds from Issuance of Common Stock Proceeds from Issuance of Long-Term Debt – Payments on Long-Term Debt Debt Issuance Costs – Dividends on Common Stock Changes in Notes Payable Cash for Financing Activities Change in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period 4 Quarter Ended Year to Date June 30, June 30, ALLETE, Inc. Income (Loss) Millions Regulated Operations Investments and Other Net Income Attributable to ALLETE Statistical Data Corporate Common Stock High Low Close Book Value Kilowatt-hours Sold Millions Regulated Utility Retail and Municipals Residential Commercial Municipals Industrial Total Retail and Municipal Other Power Suppliers Total Regulated Utility Non-regulated Energy Operations 25 28 51 60 Total Kilowatt-hours Sold 5 Regulated Operations includes our regulated utilities, Minnesota Power and SWL&P, as well as our investment in ATC, a Wisconsin-based utility that owns and maintains electric transmission assets in parts of Wisconsin, Michigan, Minnesota, and Illinois. Investments and Other is comprised primarily of BNI Coal, our coal mining operations in North Dakota, and ALLETE Properties, our Florida real estate investment. This segment also includes a small amount of non-rate base generation, land available-for-sale in Minnesota and earnings on cash and short-term investments. Regulated Investments Consolidated Operations and Other Millions For the Quarter Ended June 30, 2011 Operating Revenue Fuel and Purchased Power Expense – Operating and Maintenance Expense Depreciation Expense Operating Income (Loss) Interest Expense Equity Earnings in ATC – Other Income Income (Loss) Before Non-Controlling Interest and Income Taxes Income Tax Expense (Benefit) Net Income (Loss) Less: Non-Controlling Interest in Subsidiaries – Net Income (Loss) Attributable to ALLETE Regulated Investments Consolidated Operations and Other Millions For the Quarter Ended June 30, 2010 Operating Revenue Fuel and Purchased Power Expense – Operating and Maintenance Expense Depreciation Expense Operating Income (Loss) Interest Expense Equity Earnings in ATC – Other Income Income (Loss) Before Non-Controlling Interest and Income Taxes Income Tax Expense (Benefit) Net Income Less: Non-Controlling Interest in Subsidiaries – – – Net Income Attributable to ALLETE 6 Regulated Investments Consolidated Operations and Other Millions For the Six Months Ended June 30, 2011 Operating Revenue Fuel and Purchased Power Expense – Operating and Maintenance Expense Depreciation Expense Operating Income (Loss) Interest Expense Equity Earnings in ATC – Other Income Income (Loss) Before Non-Controlling Interest and Income Taxes Income Tax Expense (Benefit) Net Income (Loss) Less: Non-Controlling Interest in Subsidiaries – Net Income (Loss) Attributable to ALLETE As of June 30, 2011 Total Assets Property, Plant and Equipment – Net Accumulated Depreciation Capital Additions Regulated Investments Consolidated Operations and Other Millions For the Six Months Ended June 30, 2010 Operating Revenue Fuel and Purchased Power Expense – Operating and Maintenance Expense Depreciation Expense Operating Income (Loss) Interest Expense Equity Earnings in ATC – Other Income Income (Loss) Before Non-Controlling Interest and Income Taxes Income Tax Expense (Benefit) Net Income (Loss) Less: Non-Controlling Interest in Subsidiaries – Net Income (Loss) Attributable to ALLETE As of June 30, 2010 Total Assets Property, Plant and Equipment – Net Accumulated Depreciation Capital Additions 7 Our capital expenditures for 2011 are expected to be approximately $280 million. For the six months ended June 30, 2011, capital expenditures totaled $79.7 million ($85.1 million for the six months ended June 30,2010). The expenditures were primarily made in the Regulated Operations segment. ALLETE’s projected capital expenditures for the years 2011 through 2015 are presented in the table below. Actual capital expenditures may vary from the estimates due to changes in forecasted plant maintenance, regulatory decisions or approvals, future environmental requirements, base load growth, capital market conditions or executions of new business strategies. Capital Expenditures Total Millions Regulated Utility Operations Base and Other Current Cost Recovery (a) Renewable (b) 4 8 1 Transmission (c) 26 26 32 20 11 Total Current Cost Recovery 36 28 12 Regulated Utility Capital Expenditures Other 21 25 14 8 8 76 Total Capital Expenditures (a) Estimated current capital expenditures recoverable outside of a rate case. (b) Renewable riders include Bison 1, Bison 2, Bison 3 and Hibbard Projects. (c) Transmission capital expenditures include CapX2020 projects. Pending environmental regulations could result in significant capital expenditures in the future that are not included in the table above. Currently, future CapX2020 transmission projects are under discussions. Minnesota Power may elect to participate on a project-by-project basis. This exhibit has been furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. 8
